Citation Nr: 0617213	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-25 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1979 and from October 1980 to October 1984.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO denied the veteran's 
petition to reopen her previously denied claim for service 
connection for PTSD.

As will be explained below, the Board finds that new and 
material evidence has been submitted to reopen the claim.  
Unfortunately, upon reopening, further development is needed 
before rendering a decision on the merits.  So the claim is 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify the veteran if further action is 
required on her part.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her petition to reopen, apprised of whose 
responsibility - her's or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of her appeal has been obtained.

2.  In a May 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; she did not file a timely notice of disagreement (NOD) 
in response to initiate an appeal of that determination.

3.  Some of the additional evidence submitted since that May 
1997 rating decision, however, is not cumulative of evidence 
already of record and provides some of the facts necessary to 
substantiate this claim.




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that VCAA notice, as required by 
38 U.S.C.A. § 5103, to the extent possible, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006) (also discussing the timing of the VCAA 
notice and the concept of prejudicial error).



Recently, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, the U. S. Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.

Another recent decision, Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006) held that, in the context of a 
claim to reopen, the VCAA requires that VA look at the bases 
for the denial in the prior decision and respond with a 
notice letter describing what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.



Here, the Board is reopening the veteran's claim for the 
reasons and bases discussed below.  Despite the inadequate 
notice provided to her on the elements to establish a 
disability rating or effective date for the disability on 
appeal, the Board finds no prejudice to her in proceeding to 
reopen her previously denied claim at this juncture because 
she is receiving the requested benefit, regardless, and since 
the inadequate notice will be remediated on remand.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
The same is true to the extent she has not received content-
complying VCAA notice in accordance with Kent since the 
reopening of her claim in this decision will render all 
concerns relating to this moot.  Because the claim is being 
further developed on remand, and then readjudicated on the 
full merits, there is no need to determine whether there has 
been compliance with the VCAA in all other respects because 
even if there has not been, this is merely inconsequential 
and, therefore, at most harmless error.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (citing 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  See, too, Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The veteran's claim for service connection for PTSD was first 
considered and denied by the RO in a May 1997 rating 
decision.  The claim originally was denied because there was 
no evidence suggesting she had received a diagnosis of PTSD 
in accordance with the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), and there was no 
confirmation of her alleged stressors.  In making these 
determinations, the RO considered her service medical records 
(SMRs), VA medical records, and personal lay statements - 
including her responses to a May 1997 PTSD questionnaire.



The veteran's service medical records show that she was 
treated for trichomonias in May 1982 and a vaginal yeast 
infection in September 1982; that she missed several 
appointments in January and April 1983; and that she had a 
pregnancy test in February 1983 due to a missed period.  She 
gave birth in January 1982 and December 1983.

The veteran's statement in response to the PTSD questionnaire 
indicate she alleged this condition was due to being sprayed 
by skunks while working as a Transportation Movement 
Specialist; being frightened by a bear in her tent while 
stationed in Germany; and being raped by a fellow squad 
member while resting in the barracks during guard duty in 
December 1982, also while stationed in Germany.  According to 
her, the skunk incident caused her to become depressed, as 
the odor took a year to dissipate, and people questioned her 
personal hygiene during that time.  She also stated the bear 
almost ran over her while trampling around her tent, causing 
her to become frightened whenever in wooded areas.  She 
further stated that she and her husband reported the rape to 
the Military Police and her First Sergeant, who told her that 
he would take care of it; that she sought treatment at the 
base hospital for venereal disease; and that she was subject 
to scorn and ridicule because she became pregnant soon after, 
and her son did not look like her husband.

The veteran's VA medical records, dated from January 1986 
through December 1992, indicate she was diagnosed with a 
depressive disorder.

The veteran filed her current petition to reopen this 
previously denied claim in January 2004.  The RO approached 
her claim properly, as an issue of whether new and material 
evidence had been received to reopen this claim.  And in the 
March 2004 decision being appealed, the RO found that the 
evidence received since the prior denial was new, but still 
not material, as the VA medical records submitted in support 
of the claim did not show she had PTSD that was incurred or 
aggravated during her military service.



The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).  In addition, where the veteran 
files a NOD, but fails to perfect her appeal within sixty 
days of the date on which the SOC was mailed or within one 
year from the date of mailing the notice of the decision (by 
filing a VA Form 9 or equivalent statement), the RO's 
determination becomes final and binding on her based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 20.1103.  Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.

In this particular case, the veteran did not file an NOD 
following the May 1997 RO rating decision.  So that rating 
decision is final and binding on her based on the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.302, 20.1103.  However, if there is new and 
material evidence since that decision, the claim must be 
reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  If all of these tests are 
satisfied, the claim must be reopened.

The additional evidence that has been submitted or otherwise 
obtained since the RO's May 1997 rating decision consists of 
VA medical records, several lay statements from the veteran, 
and her service personnel records.  Although her service 
personnel records, including her DA Form 20, were received by 
the RO in May 1997, one day prior to issuing the rating 
decision in question, there is no indication in the rating 
decision or elsewhere in the claims file these records were 
considered by the RO when her original claim for service 
connection was being adjudicated.  The logical deduction is 
they were received just slightly after that decision, so not 
considered in it.

The veteran's service personnel records show she was demoted 
from SP4 to PFC in January 1983, and that she served in 
Germany from March 1981 to June 1983.  The orders concerning 
her demotion were not associated with the claims file.

The VA medical records are dated from April 2002 through 
February 2004.  They show the veteran was diagnosed with PTSD 
and a bipolar affective disorder, as well as substance abuse 
in remission.

A December 2003 letter from the veteran's psychologist at the 
Vet Center indicates she was being treated there for PTSD and 
depression since August 2002.  The letter also indicates she 
reported experiencing harassment during service, after being 
raped by a fellow serviceman.

In various lay statements submitted in support of her 
petition to reopen, the veteran reiterated the circumstances 
surrounding her alleged sexual assault in service, but also 
included several names and dates related to the incident.  In 
addition, she indicated her 1st Sergeant "[took] care" of 
the rape by demoting her rank from E4 to E3 and that her 
performance on the job began to deteriorate, although she was 
able to have her rank restored six months later.  She also 
said she was ridiculed during a subsequent pregnancy due to 
the rape and that it had a negative effect on her marriage - 
for obvious reasons.

This additional evidence is both new and material and, 
therefore, sufficient to reopen the veteran's claim for 
service connection for PTSD.  Her VA medical records, the 
letter from the Vet Center, and her service personnel 
records, in combination, tend to substantiate her claim 
because they suggest a possible causal relationship between 
her service in the military and, in particular, a stressor 
that may be objectively verifiable, and her current 
psychiatric symptomatology, which includes a diagnosis of 
PTSD.  Her service personnel records confirm she was demoted 
in January 1983, as she has asserted, and her more recent 
treatment records show a DSM-IV diagnosis of PTSD.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Therefore, these records are neither 
cumulative nor redundant, as they serve to address what was 
missing at the time of the May 1997 rating decision at issue 
and, as such, they are so significant they must be considered 
in order to fairly decide the merits of her claim.  
See 38 C.F.R. § 3.156(a).  See also, e.g., Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (wherein the Federal Circuit 
Court noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).  So the claim is 
reopened.

The Board must now consider the veteran's reopened claim on 
the full merits (i.e., on a de novo basis).  But it would be 
premature to address the merits of her claim, just yet, 
because additional development is required - which will be 
discussed below.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD; and to 
this extent, and this extent only, the appeal is granted 
subject to the further development directed below.




REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130.  See also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  If the evidence establishes the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay statements alone may establish 
the occurrence of the claimed in-service stressor, in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but her alleged stressor is not combat 
related, her lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting her allegations.  See Zarycki at 98.



A review of the official military documentation contained in 
the veteran's claims file is unremarkable for evidence that 
she engaged in combat with the enemy during her service, as 
contemplated by VA regulations.  Her service personnel 
records show she served as a general supplier and supply 
specialist.  Her service records do not show she was awarded 
any medals or commendations denoting combat.  See VAOPGCPREC 
12-99 (Oct. 18, 1999).  More significantly, she does not 
allege combat status; that is not the basis of her claim.  
Thus, there must be official service records or other 
credible supporting evidence objectively verifying her 
stressors.  See Cohen at 142.  See also Doran v. Brown, 
6 Vet. App. 283, 288-291 (1994); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996). 

Note, however, that with regard to PTSD claims based on a 
personal assault in service (such as here, involving an 
alleged rape), evidence from sources other than the veteran's 
service records may be used to corroborate her account of the 
stressor incident, such as:  records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  Examples of behavior 
changes may constitute credible evidence of a stressor, 
including:  a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  See 38 C.F.R. § 
3.304(f).



Here, the veteran has claimed in various statements and in a 
response to a VA questionnaire that the stressful events 
during her service included a sexual assault while stationed 
in Germany.  And although the RO obtained some of her 
personnel records concerning her 1980 to 1984 period of 
service, the RO has not yet made a request for information 
regarding her assignments and her unit's history from the 
National Archives and Records Administration (NARA) or the 
United States Army and Joint Services Records Research Center 
(JSRRC) with the specificity required to verify her purported 
stressors.  Nor is it clear that the RO received all of her 
service personnel records from the National Personnel Records 
Center (NPRC).  Likewise, the RO has not yet informed her 
that evidence from sources other than her service records or 
evidence of behavior changes may constitute credible 
supporting evidence of her personal assault and did not 
provide the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.

Further, the Board observes that the veteran also was not 
provided a VA examination in connection with her claim for 
service connection for PTSD.  So a causal link has not yet 
been established between her current symptoms and a claimed 
stressor; indeed, the medical evidence currently of record is 
conflicting as to whether she even has PTSD.  See 38 C.F.R. 
§ 3.304(f).  VA medical records show diagnoses of PTSD, as 
does a letter from a psychologist at the Vet Center.  
Nonetheless, her treating mental health care providers did 
not indicate what specific evidence of record supported this 
diagnosis, including how the DSM-IV criteria and symptoms 
were met.  Similarly, her medical records also indicate she 
has been diagnosed with depression, bipolar disorder, and an 
affective disorder.  So it is presently unclear exactly what 
psychiatric disorders she has.  Accordingly, she should be 
provided a VA psychiatric examination to obtain a medical 
opinion indicating whether she has PTSD that is causally or 
etiologically related to her military service - including 
the alleged sexual assault.  See 38 U.S.C.A. § 5103A(d)(1) 
and 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to 
obtain an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Lastly, although the RO provided the veteran with a VCAA 
notice in February 2004, as previously mentioned, the RO 
failed to provide her with an adequate explanation of the 
provisions of the VCAA.  In particular, the RO failed to 
provide her with notice of her rights and responsibilities 
under this law and whose ultimate responsibility - her's or 
VA's, it is in obtaining the supporting evidence.  
Mere notification of the provisions of the VCAA, without a 
discussion of her rights and responsibilities and VA's 
responsibilities is insufficient for purposes of compliance 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Furthermore, as also previously mentioned, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
However, the veteran was not provided notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection (i.e., the first three elements 
discussed in Dingess/Hartman v. Nicholson), nor was she 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability claimed on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  



So the RO must issue another VCAA letter to correct these 
procedural due process problems.  This, in turn, will protect 
the appellant's right to procedural due process and avoid 
prejudicing her in this appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  The Board cannot 
correct these procedural due process defects; rather, the RO 
must.  See Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform her about 
the information and evidence not of 
record that is necessary to substantiate 
her claim for service connection for 
PTSD; (b) inform her about the 
information and evidence that VA will 
seek to provide; (c) inform her about the 
information and evidence she is expected 
to provide; and (d) request or tell her 
to provide any evidence in her possession 
pertaining to this claim.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).

*Also provide the veteran an explanation 
of the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal.  
See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).

*As well, apprise the veteran of the 
types of alternative evidence she may 
submit to support her claimed 
sexual assault.

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding this claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Request that the veteran complete and 
submit all required forms so that the 
service department can obtain or, if 
necessary, reconstruct her service 
personnel records.  Also request that she 
provide a comprehensive statement 
containing as much detail and information 
as possible regarding her alleged 
stressors.  Ask that she provide the 
specifics of the purported events, such 
as the dates, locations, detailed 
descriptions of the incidents, units 
involved, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  She is advised this 
information is not an impossible or 
onerous burden, but rather, is vitally 
necessary to obtain supportive evidence 
of the stressful event(s) she claims 
occurred in service.  So it is absolutely 
imperative that she is specific as 
possible because, without such details, 
an adequate search for verifying 
information cannot be conducted.



3.  Request the veteran's service 
personnel records and submit her 
completed forms for processing to 
the appropriate federal agencies, 
including the NARA, the NPRC, and the 
Defense Personnel Records Imaging System.  
These agencies also should be requested 
to furnish the unit history for the unit 
the veteran was assigned to.  If no 
additional service records or unit 
histories can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact. 

4.  With the information provided by the 
veteran, review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared regardless 
of whether the veteran provides an 
additional statement, as requested above.  
Send this summary and a copy of her DD 
Form 214 and all associated service 
documents to the JSRRC at 7798 Cissna 
Road, Springfield, Virginia 22150.  
The JSRRC should be requested to provide 
any additional information that might 
corroborate her alleged stressors.  

5.  Following the receipt of a response 
from the JSRRC, the RO should prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file (c-
file).



6.  Upon completion of the above 
development, schedule the veteran for a 
VA psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not she has PTSD 
related to a confirmed stressor 
coincident with her military service.  To 
facilitate making this determination, the 
RO must provide the VA examiner the 
summary of the stressors that have been 
objectively established by the record, 
if any, and the examiner must be 
instructed that only these events may be 
considered in determining whether 
exposure to a stressor in service has 
resulted in the current PTSD.  If PTSD 
related to service is diagnosed, please 
indicate the specific stressor(s) 
supporting this medical conclusion.  
The examiner should also note the 
diagnostic criteria utilized to support 
the diagnosis under DSM-IV and should 
comment upon what specific symptoms are 
attributable to PTSD, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  

The veteran's claims files must be 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

7.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If this claim is not granted 
to her satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of her until she is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


